DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 9 recites the limitations "its ball valve, the valve pin".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the incoming fuel flow line".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitations "the outlet end" and “its fuel outlet”.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Billington et al. (4064907)
Regarding claim 1, the Billington et al. reference discloses a float controlled nozzle valve for use in a fuel nozzle for gradual delivery of fuel to a fuel tank (see Figure 1), comprising: a nozzle (74), said nozzle having a generally horizontally arranged spout when in usage (see Figure 1); a float assembly (30), a float rod (105) securing to said float assembly, said float rod extending into said nozzle spout and pivotally mounted (see cam 106) within said nozzle for vertically shifting relative to said nozzle (see Figure 2); said float assembly provided for buoyantly floating upon the fuel provided within said fuel tank and determining when additional fuel is to be gradually delivered to said fuel tank when said float assembly is lowered due to a low fuel level, or when delivery of fuel is to be curtailed due to a fill capacity of said fuel has been delivered to the fuel tank thereby causing the said float assembly to elevate and shut off the further delivery of fuel to the fuel tank (see col. 3, line 50 – col. 4, line 20), said nozzle including a nozzle housing (74), a valve (26) provided within said nozzle housing, said valve including a valve stem (60) and said valve stem operatively associated with said float rod and subject to shifting in response to the pivoting of the said float rod and its vertical shifting in response to the pivoting of the said float rod and the associated float assembly (see col. 3, lines 38 – 49); and said valve stem being adjustable (via compression spring 62 and nut assembly 84) to determine the duration the valve remains opened to fill said fuel tank in response to the location of the float rod and the said associated float assembly.

Regarding claim 2, wherein said valve stem (26) is threadedly adjustable (via nut assembly 84) to the float rod (105 being attached to block 86) and determines when the valve is opened or closed depending upon the location of the float assembly in response to the amount of fuel in the fuel tank during its operations.

Regarding claim 7, wherein said nozzle housing (74) has an inlet (72) through which fuel passes into said nozzle housing and which threadedly (65) connects with the incoming fuel flow line during its assembly.

Regarding claim 8, and including a fitting (34) provided at the outlet end (76) of the nozzle housing, and said fitting connecting with the nozzle spout, with the fitting being threadedly engaged with the nozzle housing at its fuel outlet.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Billington et al.
Regarding claim 10, the Billington et al. reference discloses the invention as claimed, including pivoting a certain amount of degrees when opening and closing the valve.  Billington et al. don’t disclose wherein said float assembly is designed to pivot approximately 10 degrees, whereby in its upper limit, further flow of fuel into the fuel tank is restricted, such that as the float assembly lowers, up to approximately 10 degrees, the nozzle valve’s restriction lessens to permit increased flow through the associated nozzle.	However, it would have been an obvious matter of design choice to design the float to pivot approximately 10 degrees between upper and lower limits, since applicant has not disclosed that moving the float only 10 degrees solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well moving more or less than 10 degrees.
Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ a float designed to pivot 10 degrees as defined above, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617F 2d 272, 205 USPQ 215 (CCPA 1980).

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/           Primary Examiner, Art Unit 3753